On behalf of the people and the Government of the Commonwealth of the Bahamas, I would like to congratulate the President on his election to lead the General Assembly at its seventy- second session and to assure him of my country’s full support and cooperation during his tenure. I would also like to sincerely congratulate his predecessor, Ambassador Peter Thomson, on his stewardship of the Assembly during the seventy-first session.
The Bahamas congratulates Mr. António Guterres on his recent appointment as Secretary-General, with the daunting task of continuing the implementation of the bold and ambitious 2030 Agenda for Sustainable Development. I commend him for the work he has done so far in steering the work of the Organization and assure him of the full support of the Bahamas.
Since 29 September 1729, when the first meeting of the Parliament of the Bahamas took place, democratic values have taken deep root throughout the archipelago. On 10 May this year, the Bahamas conducted its eleventh consecutive round of general elections since our establishment of universal suffrage in 1962. The people of the Bahamas, in a free, peaceful and democratic process, elected a Government led by Mr. Hubert Minis. The new Administration is made up almost exclusively of new members, one of them as young as 21 years old. We promised our people bold change and we are committed to fulfilling that promise. We stand on the threshold of advancing a new agenda as demanded by our people, one that has at its core the protection and promotion of the rights, interest and welfare of all Bahamians — women, men, young people and children. I am therefore proud today to make my first address to this organ as the most recently appointed Foreign Minister of the Commonwealth of the Bahamas under this new administration.
Economies large and small are facing very difficult times, where myriad factors challenge our capacity to create an environment where people can be assured of sustainable livelihoods, security, safety and a promising future for succeeding generations. Very troubling are the insidious increase in international terrorism; unfair practices in the international financial sector, such as de-risking and correspondent banking; crime; trafficking in persons, drugs and weapons; gross violations of human rights; and reprehensible corruption by those who have been entrusted to govern.
Of special concern to small island developing States (SIDS) are the dangers of environmental degradation and climate change, which threaten our very survivability. With what we have witnessed just recently with the passage of Hurricanes Harvey, Irma and now Maria, I cannot underscore sufficiently the importance the Bahamas attaches to combating climate change and the preservation and protection of the environment. Even while these hurricanes were occurring, earthquakes took place in Mexico, resulting in further tragic loss of life and destruction. Climate change is global. We have expressed before and today we reiterate our thoughts and prayers to all adversely impacted by these devastating events.
I need to emphasize that this is the third time in three years that the Bahamas has been hit by a major hurricane, and Maria is still churning in our territory. There are two more months before the end of the hurricane season, and we can only pray that we will be spared further destruction and loss. Hurricane Irma changed course and did not directly hit the entire Bahamian archipelago, thereby minimizing the impact on our tourism industry. However, we were not entirely spared. Our southern islands experienced serious damage. Ragged Island was totally devastated and is now uninhabitable. Additionally, tornadoes inflicted considerable damage on the northern islands of Bimini and Grand Bahama.
We are grateful to our international partners, which provided immediate support after the passage of Hurricane Irma and now continue to stand by our side as we begin the painful and burdensome process of restoration and rebuilding. I commend the President and the Secretary-General for convening the recent high-level meeting to allow those of us impacted to bring focus on these events to our other partners.
One of the countries immediately affected by Hurricane Irma was the Republic of Cuba, which, as on previous occasions, caused this massive hurricane to lose some of its energy and probably lessened its impact on our neighbour, the United States of America. All developing countries affected have been placed on a short list for assistance to shore up their internal conditions towards recovery. Cuba does not enjoy this capacity to the fullest. The Bahamas joins other nations in calling for the United States Congress to reconsider the legislative barriers to the biggest of the Caribbean islands in order for it to develop to its fullest potential as a member of the international community.
It is the intention of the Government, working with the private sector, to create out of the destruction of Ragged Island the first fully green island in the region, utilizing renewable energy and smart technologies, from solar energy to sustainable water-purification systems, to create a more sustainable and resilient island community.
The implications for the existence of SIDS such as the Bahamas, as we are confronted with global warming, rising sea-levels, more severe and frequent hurricanes and other extreme weather events, are all too clear. For the first time in its history, the Bahamas evacuated whole communities to safe quadrants ahead of Hurricane Irma. What happens next — a wholesale evacuation of the entire Caribbean? I call on the international community to recognize the imperative of accelerating efforts to deal urgently with the adverse impact of climate change, and to do so in a coordinated way. Only then will we mitigate against these ferocious and frequent destructive weather events, which now potentially threaten to add to the world’s migration issues.
Well over two decades ago, my Government, recognizing the very real threat posed to our very existence, upgraded its human capital capacity to address the unintended consequences of climate change and its commitment to environmental conservation. Through its many marine protected areas, the Bahamas is committed to the conservation of sustainable oceans, as well as through our active involvement in initiatives, such as the 10x20 initiative, and our participation in the consultative process of biodiversity beyond national jurisdiction. In this context, the Bahamas has presented its candidature once again for a seat on the Council of the International Maritime Organization in category C.
The continuing imperative for us in the Bahamas and the Caribbean is the re-evaluation of the measurements used to determine economic well-being. The International Monetary Fund (IMF), in its policy brief on vulnerability and debt in small States, recognized that many SIDS face an uncertain future. The Bahamas continues to dispute the use of per capita gross domestic product/gross national product as an instrument to measure wealth and economic development. The use of this one-dimensional instrument prohibits countries that are most in need from receiving development assistance or loans at concessional rates. It is time for us to replace that metric with a realistic measurement that takes into account the vulnerability and fragility of SIDS to exogenous shocks.
Notwithstanding our best efforts at self-sufficiency, exogenous shocks in the form of reduced correspondent banking relationships continue to create challenges for the region. International banking institutions, fearing that they may be subject to fines and sanctions related to the illicit activities of money-laundering and terrorist financing, have pulled out en masse. Citizens in our region depend on the services provided by these entities and have now become severely disadvantaged as a result of the actions taken. This threatens our ability to remain competitive as one of the leading international centres and hinders our efforts to expand our trading relations.
The head of the IMF, Ms. Christine Lagarde, spoke convincingly in 2016 on the subject of correspondent banking, highlighting that all stakeholders had to uphold their end of the bargain. For its part, the Bahamas has invested in a strong compliance regime, at great financial cost. We invite the international community to work together to find another way to deal with the issue and allow input from those to be impacted by their decisions before moving the goal post yet again.
Despite the challenges faced, the Government of the Bahamas remains committed to a comprehensive development agenda for the country. With the launch of the national development plan Vision 2040 in the coming months, we will set a course towards the achievement of the Sustainable Development Goals. In this connection, the Bahamas has committed to participating in the voluntary national review process at the High-Level Political Forum on Sustainable Development, under the auspices of the Economic and Social Council, in 2018. We appreciate the support of the United Nations Development Programme and the United Nations Economic Commission for Latin America and the Caribbean in this regard. Indeed, it is through this anticipated integrated framework that we shall address the range of challenges that face our nation.
The scourges of terrorism and trafficking in arms of all types continue to impact our way of life. The Bahamas reaffirms its commitment to standing with the international community in the fight against terrorism in all its forms. We also stand in solidarity with the peoples of France, Spain, Belgium and the United Kingdom, who have recently experienced horrific terrorist attacks. Violence in the furtherance of political aims is never the answer. Only through dialogue and negotiations will aspirations be realized.
I spoke earlier about the importance of accountability, truth and transparency in Government and the importance of the rule of law to good governance. According to the United Nations Office on Drugs and Crime,
“Corruption is a global phenomenon found in all countries — but evidence shows it harms poor people more than others, stifles economic growth and diverts desperately needed funds from education, health care and other public services. An estimated $1 trillion get siphoned off through bribes every year, according to the World Bank.”
The Government of the Bahamas has firmly committed itself to eradicating criminality and corruption. We are resolved to have in place an efficient, results-based public sector, with an Office of the Ombudsman, in order to create the best environment possible for promoting economic development, foreign direct investment, small business development and equal opportunity for all to share in prosperity.
The role of the United Nations in advancing human rights has been essential. The 1948 Universal Declaration of Human Rights, a series of international instruments, human rights operations on the ground and the various human rights bodies, such as the Human Rights Council, permit the United Nations to continue as a beacon to promote and protect human rights through both immediate and long-term action.
We in the Bahamas are committed to protecting and promoting the rights of Bahamians and, indeed, all humankind. The achievements of the Bahamas relative to human rights have derived from collaboration with all stakeholders and a willingness to explore fresh approaches to long-standing challenges. Within that context, I am pleased to announce that the Bahamas is seeking election to the Human Rights Council for the term 2019-2021. As a member of the Council and a small island developing State, the Bahamas will bring to that body a fresh, distinct and constructive perspective, with the potential to add depth and richness to human rights advancement and discourse.
The Government of the Bahamas believes that education must be at the heart of driving sustainable development, where we build resilience and an educated, inclusive and diverse workforce and community. That has positive implications for the creativity, innovation and productivity that allow learners and young people to fulfil their potential to act as agents of social change. For that reason, our Government has designed an education agenda that encourages life-long learning and recognizes the potential of technology and digital platforms to serve as tools in the teaching and learning process.
I take this opportunity to bring to the attention of the Assembly the fact that the Bahamas, in recognition of the invaluable role of technology and communications in education and all aspects of development, has presented its candidature for a seat on the Council of the International Telecommunication Union.
The New York Declaration for Refugees and Migrants, adopted in September 2016 by the General Assembly, called for the development of a global compact for safe, orderly and regular migration. We commend the ongoing work in preparation for the global compact. While recognizing the potential yields of global migration relative to the reduction of poverty and global inequality, we believe that proper cooperation, through the appropriate mechanisms, can help to ensure that migration occurs through safe and regulated channels, to the benefit of all countries involved.
The 2030 Agenda for Sustainable Development recognizes the targets to be achieved with respect to non-communicable diseases and the need to mobilize the necessary financing. We also recognize the successes experienced in the global AIDS response, and caution the international community, at this important juncture, to resist complacency and continue to offer support to achieve targets and to sustain the Joint United Nations Programme on HIV and AIDS.
The Bahamas supports the work of peacekeeping operations and the Department under which they fall as a fundamental instrument to build, protect and maintain peace and security within the United Nations.
We note the approach of the termination of the mandate of the United Nations Stabilization Mission in Haiti (MINUSTAH) and the establishment of the United Nations Mission for Justice Support in Haiti. As was the case with MINUSTAH, the Bahamas looks forward to doing its part to support Haiti’s continued national development. We also join the continued support and engagement of the international community in Haiti.
During the main session, the General Assembly will consider and approve the programme budget for the biennium 2018-2019. It is our expectation that the General Assembly will, in a transparent and constructive manner, approve a budget that aligns with the mandates and activities of the United Nations. We welcome the Secretary-General’s initial efforts to promote management reform aimed at strengthening service delivery. We encourage the Secretary-General, in the execution of the budget, to continue to find innovative means to advance an efficient implementation of mandates, but without arbitrary cuts.
The Bahamas values the role of the United Nations as the custodian of the interests of the world’s people, in particular the poor and the vulnerable. We believe that the Charter of the United Nations remains a viable and firm foundation onto which global peace and security, social progress and economic development can be built.